Title: James Madison to Reynolds Chapman and Others, 27 June 1828
From: Madison, James
To: Chapman, Reynolds,Slaughter, Fred T.,Terrell, Samuel,Lee, John H.,Chapman, Richard


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 27. 1828
                            
                        
                        
                        I have recd. gentlemen, your note of the 23. inst. in which I am invited in such terms to partake
                            with a portion of fellow Citizens of this County of a dinner on the approaching 4th. of July. The pleasure I should feel
                            in meeting them on such an occasion, wd. be more than sufficient inducement to avail myself of the invitation but several
                            circumstances will concur, at that time, in putting it out of power. I will not say that I regret it the more, as I sd.
                            find among other friends, our distngd. County man now about to leave us on an important foreign Service. To yr. <
                            > Gentn I offer my cordial & best wishes
                        
                        
                            
                                J. M
                            
                        
                    